AO 458(Rev,06/09) Appearance of Counsel                                                                     FILED

                                    United States District Court
                                                            for the

                                                Eastern District of Virginia                                      ^j A   1 L|
                                                                                               Ci-rr|: c:: o^sr:r:T ccuaj
 OSA
                            Plaintiff
                               V.                                     Case No.
Oys'iOv^Qo A. NictAjiLy
                           Defendant


                                              APPEARANCE OF COUNSEL


To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

                          X. NlacLav

Date: Lj jz\|20\^                                                                         A ttorney's Signature



                                                                                      Printed name and      number




                                                                      555                           So;\t.«\DOO
                                                                                                Address



                                                                       5QLVCLyTv\/xVs-No«jyGONivvt.
                                                                                          IOOnD               Vw'Coyy^
                                                                                             B^mail
                                                                                              'mail address




                                                                                           Telephone number



                                                                                              FAX number
